UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.) Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: oPreliminary Proxy Statement oConfidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) oDefinitive Proxy Statement xDefinitive Additional Materials oSoliciting Material Pursuant to §240.14a-12 Vanguard Natural Resources, LLC (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. oFee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: (3)Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: oFee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1)Amount Previously Paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: IMPORTANT MERGER VOTE PLEASE ACT TODAY November 18, 2011 Dear Vanguard Natural Resources Unitholder: We have previously mailed to you proxy materials in connection with the Special Meeting of Unitholders of Vanguard Natural Resources, LLC (“Vanguard”) to be held on November 30, 2011.Your vote is extremely important, regardless of the number of common units of Vanguard that you own. At the Special Meeting, we are asking you to consider and vote upon a proposal to approve the issuance of Vanguard common units in connection with Vanguard’s proposed acquisition of Encore Energy Partners LP (“Vanguard”).As described in the proxy materials we sent you, the acquisition is structured as a merger of Encore Energy Partners LP into a subsidiary of Vanguard. According to our latest records, we have not yet received your vote on this very important proposal.The members of the Vanguard Board of Directors, and the conflicts committee of the Board of Directors, have unanimously approved the merger and recommend that you vote “FOR” the proposal. The affirmative vote of a majority of the outstanding Vanguard units present in person or represented by proxy at the Special Meeting is required for approval of the proposal, and no action can be taken at the Special Meeting unless a quorum is present.Your broker does not have discretionary authority to vote without an instruction from you.Accordingly, if you do not vote or do not instruct your broker how to vote, Vanguard may not obtain the quorum necessary to approve the proposal. Please vote on this important proposal as promptly as possible by telephone or through the Internet, as further described below.If you have any questions or need assistance voting your shares, please call D. F. King & Co., Inc., which is assisting Vanguard, toll-free at (800)628-8532.Thank you for your cooperation and continued support. Sincerely, [ /s/ Richard A. Robert Executive Vice President, Chief Financial Officer and Secretary You may use one of the following simple methods to promptly provide your voting instructions: 1.Vote by Internet:Go to the website www.proxyvote.com.Have your 12-digit control number ready (found in the box indicated by an arrow on the voting instruction form) and follow the online instructions. 2.Vote by Telephone:Call toll-free (800) 454-8683.Have your 12-digit control number ready (found in the box indicated by an arrow on the voting instruction form) and follow the simple instructions.
